—Judgment, Supreme Court, New York County (Max Sayah, J.), rendered November 8, 1990, convicting defendant, after a guilty plea, of burglary in the third degree and escape in the second degree, and sentencing him to consecutive sentences of 3 Vi to 7 years and 2 to 4 years, respectively, unanimously modified on the law, the facts and as a matter of discretion in *488the interest of justice to the extent of making the sentences concurrent.
Contrary to the sentencing court’s belief, it "was * * * free and, indeed, duty bound to exercise its discretion in imposing sentence” (People v Martinez, 124 AD2d 505, 506). Upon a review of the record, we find the sentence is excessive to the extent indicated. Concur—Carro, J. P., Ellerin, Rubin and Nardelli, JJ.